Citation Nr: 9919556	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  94-16 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to November 
1970.  This appeal originally arises from an October 1993 
rating decision of the Department of Veterans Affairs (VA), 
St. Louis, Missouri, regional office.  That rating decision 
denied an evaluation in excess of 30 percent for post-
traumatic stress disorder and denied a compensable evaluation 
for residuals of shrapnel wound scar, left hip, with retained 
foreign body.  

In June 1994, a hearing was held at the North Little Rock, 
Arkansas, regional office (RO).  An October 1994 hearing 
officer's decision, in part, granted a 50 percent evaluation 
for post-traumatic stress disorder, and denied a temporary 
total evaluation under the provisions of 38 C.F.R. § 4.29 
based on hospitalization from February 19 to April 2, 1993.  

In August 1996, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
a rating action of February 1997 continued the prior denials.

In April 1998, the Board issued a decision which denied the 
veteran's claims for an evaluation in excess of 50 percent 
for post-traumatic stress disorder and for a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.29.  In a 
November 1998 order, the United States Court of Appeals for 
Veterans Claims (known as the Untied States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
vacated the Board's decision that denied an increased 
evaluation for post-traumatic stress disorder and remanded 
the case for the Board to readjudicate that issue, and 
dismissed the appeal as to the issue of a temporary total 
evaluation.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The current medical findings show the presence of near-
continuous panic or depression affecting the ability to 
function independently, impaired impulse control, difficulty 
in adapting to stressful circumstances, and inability to 
establish and maintain effective relationships.  The current 
medical findings do not indicate the presence of total 
occupational and social impairment, due to gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name; the veteran continues to work on a 
part time basis, although he has difficulty with 
preoccupation with previous trauma and daydreams about dead 
bodies, he is not suicidal or homicidal, his memory and 
thought processes are intact, he does not exhibit any 
delusions or hallucinations, he is oriented to time, place 
and person, and he is able to perform activities of daily 
living.  

3.  The veteran's service connected post-traumatic stress 
disorder is currently manifested by depression, sleep 
disturbances, increased irritability, decreased 
concentration, hypervigilance, increased startle response, 
recurrent stressing memories of previous trauma on a daily 
basis, nightmares two to three times per week, and flashbacks 
of enemy bodies; these symptoms produce severe social and 
industrial impairment.  However, the evidence has not shown 
that the veteran demonstrates gross repudiation of reality, 
is virtually isolated in the community, or that he is 
demonstrably unable to retain employment due to his post-
traumatic stress disorder.  




CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, and not in 
excess thereof, for post-traumatic stress disorder, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Code 9411 (1995 & 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service connection for post-traumatic stress disorder was 
granted in June 1988.  A 10 percent evaluation was assigned 
from September 1986.  An October 1992 rating decision 
increased the evaluation to 30 percent, from September 1992.  
An October 1994 hearing officer's decision granted a 50 
percent evaluation for post-traumatic stress disorder.  An 
October 1994 rating decision assigned an effective date of 
February 1993 for the 50 percent rating.  The veteran 
contends that he is entitled to a higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The veteran's post-traumatic stress 
disorder is rated under code 9411.  New criteria with respect 
to rating psychiatric disorders became effective November 7, 
1996, and were published in the Federal Register of October 
8, 1996 (61 Fed.Reg. 52695-52702).  The RO, in its rating 
action of February 1997, determined that the veteran was not 
entitled to a higher evaluation under the new criteria.

Under those criteria, a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is appropriate where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The current 50 percent evaluation 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory ( e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. Part 4, Diagnostic Code 9411 (1998).

The veteran filed his claim for an increased evaluation in 
April 1993.  The Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Under the criteria in effect at the time the veteran's claim 
was filed in April 1993, a 50 percent evaluation contemplated 
that the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation required either virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or the veteran must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9411 (1995).

The veteran was hospitalized in November 1996.  The veteran 
stated that he wanted to get "detox" from alcohol.  He wanted 
to get straight in order to get back his job.  He was 
drinking six to eight beers per day, and smoking marijuana.  
He stated that he was currently homeless, and had a 
girlfriend he saw occasionally.  Alcohol dependency, post-
traumatic stress disorder, and depression were noted.  His 
Global Assessment of Functioning (GAF) score was noted as 45 
on discharge.  

A VA psychiatric examination was conducted in January 1997.  
The veteran reported that he was not able to sleep more than 
two to three hours at a time, and usually not more than four 
hours per day.  He stated that sometimes he was afraid to go 
to sleep.  The veteran stated that alcohol used to help his 
sleep disturbances, but it no longer worked.  He reported 
increased irritability, decreased concentration, 
hypervigilance, increased startle response to any sudden 
noise, and recurrent stressing memories of previous trauma on 
a daily basis.  The veteran reported nightmares two to three 
times per week, and flashbacks of enemy bodies.  He reported 
anhedonia, noting that he no longer enjoyed his previous 
activities of hunting, shooting pool, attending family 
reunions, camping, and watching movies.  He stated that he 
felt detached from others, although he visited his daughter 
once in awhile.  The veteran stated that he was a loner, but 
deep down it was hard.  He also reported decreased energy 
level, fatigue, and a widely varying appetite.  He stated 
that he no longer had suicidal ideation.  The veteran stated 
that some days life was worth living.  He stated that his 
depression had increased over the past year, but sometimes he 
would feel "so high" for a couple of hours.  The veteran 
stated that he was bothered by his lack of a relationship 
with his family, which he felt he could not reestablish.  He 
stated that he currently drank a six-pack of beer every other 
day, and that he drank because of joint pains and sometimes 
to not have to think.  The veteran stated that he was 
previously married for 15 years, and had two children with 
whom he was not close.  He currently lived alone at his 
mother's house, had no close friends, and did not attend 
church because it made him uncomfortable.  The veteran 
reported that he was currently employed as an over-the-road 
truck driver on a part-time basis.  He stated that he often 
worked too hard, and got laid off once in awhile to take a 
break.  He noted that he feared he would run over someone 
since he often had daydreams about dead bodies and wounded 
people that he could not help.  He stated that he was unable 
to do his current job on a full-time basis, that he just did 
not "have it."  He was considering going back to farming, 
since he did not feel safe in his current job at present.  

On examination, the veteran was moderately groomed.  His 
affect was mildly anxious, and he was on the verge of tears 
on several occasions.  His speech was clear and coherent, but 
he exhibited a delayed reaction time to the questions.  He 
denied active current suicidal or homicidal thoughts, 
hallucinatory experiences, delusions, or paranoid thoughts.  
He did well on cognitive ability testing.  Memory functions 
seemed fair, and his concentration was at a moderate level.  
Insight was fair, with judgment grossly intact.  The 
diagnoses were post-traumatic stress disorder, moderate to 
severe; dysthymic disorder; and history of alcohol abuse.  
The GAF score was 40-50, which included social isolation, low 
self-esteem, hopelessness and the affect of the post-
traumatic stress disorder symptoms.  The examiner noted that 
the veteran still had some motivation and desire, for example 
switching his job, a desire to re-establish the past 
relationship with his family.

The Board finds that the veteran's current disability most 
closely meets the 70 percent evaluation under the new 
regulations.  The criteria for that evaluation include: near-
continuous panic or depression affecting the ability to 
function independently, impaired impulse control, difficulty 
in adapting to stressful circumstances, and inability to 
establish and maintain effective relationships, all of which 
the veteran manifests to some extent.  38 C.F.R. Part 4, Code 
9411 (1998).  

The current medical findings do not indicate the presence of 
total occupational and social impairment, due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living, 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name, which are 
contemplated for a 100 percent evaluation.  The medical 
findings show that the veteran continues to work on a part 
time basis, although he has difficulty with preoccupation 
with previous trauma and daydreams about dead bodies, he is 
not suicidal or homicidal, his memory and thought processes 
are intact, he does not exhibit any delusions or 
hallucinations, he is oriented to time, place and person, and 
he is able to perform activities of daily living.  

Nor is the veteran entitled to a 100 percent evaluation under 
the regulations in effect at the time the claim for increase 
was filed:  the record does not show that the veteran 
demonstrats gross repudiation of reality, is virtually 
isolated in the community, or that he is demonstrably unable 
to retain employment.  While the examiners have noted that 
the veteran no longer attended family reunions, lived alone 
at his mother's house, had no close friends, and did not 
attend church because it made him uncomfortable, the Board 
finds that the evidence does not show that the veteran is 
virtually isolated in the community, since he does 
occasionally visit his daughter and is able to maintain a 
part-time job, albeit with difficulty.  Based on the 
foregoing, the Board finds that the veteran is most 
appropriately rated at the 70 percent level under the old 
regulations, which contemplates a severe level of social and 
industrial impairment; this is supported by the GAF scores 
reported in November 1996 and January 1997, which indicate 
serious to major impairment in such areas as social, 
occupational or family functioning.  

Accordingly, the Board has concluded that the evidence 
establishes that the veteran is entitled to an evaluation of 
70 percent, and not in excess thereof, under both the new and 
old regulations governing the rating of post-traumatic stress 
disorder.  38 C.F.R. Part 4, Code 9411 (1995 & 1998).  The 
Board notes that it has considered the provisions of 
38 C.F.R. §§ 4.3, 4.7 (1998) in its determination that the 
veteran is not entitled to a 100 percent evaluation in this 
case.


ORDER

A 70 percent evaluation, and no higher, for post-traumatic 
stress disorder, is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

